Citation Nr: 1733695	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a chronic neurological disability of the bilateral upper extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure.

6.  Entitlement to service connection to ischemic heart disease, to include as due to herbicide exposure.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2015.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
FINDINGS OF FACT

1.  The Veteran's service in Korea, in and of itself, is insufficient to presume exposure to herbicide agents during his military service.  Enlarged prostate, skin condition other than chloracne or acneform disease consistent with chloracne, neurological disabilities other than early-onset peripheral neuropathy, and fibromyalgia are not on the list of diseases attributed to Agent Orange exposure.

2.  The Veteran's diabetes was not manifested during service or within a year of separation from service and is not shown to be related to active service.

3.  The Veteran's enlarged prostate was not manifested during service and is not shown to be related to active service.

4.  The Veteran's skin disorders were not manifested during service and are not shown to be related to active service.

5.  The Veteran's neurological disability of the bilateral upper extremities, diagnosed as carpal tunnel syndrome, was not manifested during service or within a year of separation from service and is not shown to be related to active service.

6.  The Veteran's fibromyalgia was not manifested during service and is not shown to be related to active service.

7.  The Veteran's ischemic heart disease was not manifested during service or within a year of separation from service and is not shown to be related to active service.

8.  The Veteran's obstructive sleep apnea was not manifested during service and is not shown to be related to active service.

9.  The Veteran's cervical spine disability was not manifested during service and is not shown to be related to active service; cervical spine arthritis was not manifested within a year of separation from service.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).
  
2.  A chronic prostate disability, to include enlarged prostate, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

2.  A chronic skin disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  A chronic neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

5.  Fibromyalgia was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6.  Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

7.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's May 2015 Remand, the Appeals Management Center (AMC) requested that the Veteran provide information and authorization to enable VA to obtain relevant medical records on his behalf, obtained all outstanding relevant VA treatment records, requested JSRRC to attempt to verify the Veteran's claimed herbicide exposure in light of his MOS as a light vehicle driver and lay statements and supporting photographs regarding driving barrels of herbicides to Camp Kaiser, issued a formal finding of VA's inability to verify the Veteran's herbicide exposure, scheduled VA examinations to determine the nature and etiology of the Veteran's sleep apnea and cervical spine disorders, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2011 and April 2011, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the March 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2)  There are no contentions to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA must examine the Veteran or obtain a medical opinion when necessary to decide the claim.  A medical examination or opinion is necessary to decide the claim if the medical evidence of record does not contain sufficient competent medical evidence to decide the claim but, in pertinent part, "Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption." 38 C.F.R. § 3.159 (c)(4)(B) (2016).  After VA discharges its duty to assist the Veteran to obtain documentary and testamentary evidence, if the preponderance of the evidence is against establishing the veteran suffered an event, injury, or disease in service, the fact finder must find the putative event, injury, or disease did not happen.  In that case, a medical examination or opinion to determine whether the claimed disability is related to the disproven event, injury, or disease suffered in service is not feasible.  An examination or opinion in such circumstances it is not necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4) (2016).  

Since it has not been established that the Veteran had symptoms of diabetes mellitus, a neurological disorder of the upper extremities, a prostate disability, a skin disability, or a heart disability during his active duty service and since it has not been established that the Veteran was exposed to herbicides in service, and such exposure cannot be presumed, there is no incident in service upon which an opinion could be based.  Hence, an opinion is not necessary for the issues of entitlement to service connection for entitlement to service connection for diabetes mellitus, a prostate disability, a skin disability, a chronic neurological disability of the upper extremities, fibromyalgia, and ischemic heart disease.  Thus, there is no evidence that additional records have yet to be requested or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for obstructive sleep apnea and a cervical spine disability.  The Veteran testified that he believed that his cervical spine disorders stemmed from the same pre-service accident in which the Veteran's back was injured.  

He also seeks service connection for diabetes mellitus, a prostate disability, a skin disability, a chronic neurological disability of the upper extremities, fibromyalgia, and a heart disability, to include as due to herbicide exposure.  The Veteran noted in his December 2010 statement that he believed these conditions are related to his exposure to Agent Orange while stationed along the demilitarized zone (DMZ) of Korea.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of any of the Veteran's claimed disorders are factually shown during service.  

The service treatment records are absent complaints, findings or diagnoses of diabetes mellitus, a prostate condition, a skin condition, a neurological condition of the upper extremities, fibromyalgia, a heart condition, obstructive sleep apnea, and a cervical spine condition during service.  On the clinical examination for separation from service in March 1968, the Veteran's genitourinary system, skin, upper extremities, and heart were evaluated as normal.  In fact, the only abnormalities found were the Veteran's back and scars on the right foot and right upper leg.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having sugar or albumin in his urine, skin diseases, neuritis, swollen or painful joints, shortness of breath, pain or pressure in chest, palpitation or pounding heart, frequent trouble sleeping.   Thus, there is no medical evidence that shows that the Veteran suffered from diabetes mellitus, a prostate condition, and a skin condition, a neurological condition of the upper extremities, fibromyalgia, a heart condition, obstructive sleep apnea, and a cervical spine condition during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Diabetes mellitus, malignant tumors, other organic diseases of the nervous system, cardiovascular-renal disease, and arthritis can be service-connected on such a basis.  However, the evidence does not show and the Veteran does not contend that the first showing of any of these disorders was within the first year after the Veteran's discharge from service.  The earliest medical evidence of record is dated in 1977.  There is no showing of diabetes mellitus until 2001, coronary atherosclerosis until 2004, neurological disorder of the upper extremities until 1983, and arthritis of the cervical spine until 2003.  In addition, there is no evidence of malignant tumors of either the skin or prostate.  As noted above, the Veteran testified at a videoconference hearing in March 2015 at which time he stated that he was first found to have diabetes 20 years prior (approximately 1995) and heart disease in 2000/2001.  
 
Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  Symptoms of diabetes mellitus, upper extremity neuropathy, and coronary atherosclerosis were not "noted" in service.  In addition, the Veteran does not contend, and the evidence does not indicate that he had such symptoms which continued from the time of his discharged from service.  

As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

In this case, the Veteran contends that his diabetes mellitus, prostate disability, skin disability, neurological disability of the bilateral upper extremities, fibromyalgia, and heart disability are presumptively attributable to his Agent Orange exposure during service in Korea.  As noted above, the Veteran noted in his December 2010 statement that he believed these conditions are related to his exposure to Agent Orange while stationed along the demilitarized zone (DMZ) of Korea.  The Veteran reported that he was assigned to the 7th Infantry Division at Camp Casey from April 1967 to May 1968.  He also noted that he performed duties associated with the transport of Agent Orange and that on one occasion, a barrel ruptured and that while in the process of disposing of it, he was saturated with the defoliant.  In his March 2011 statement, the Veteran reported that he picked up Agent Orange drums, which often leaked, from the ASCOM Depot and transported it throughout the DMZ area.  The Veteran testified in March 2015 that he hauled Agent Orange for weeks on end at one time and at times the barrels would leak or rupture.  The Veteran testified that at one point, a barrel ruptured and he was instructed to take it over by the river, puncture it, dump it, and get rid of it.  

Type II diabetes mellitus, acute and subacute peripheral neuropathy, prostate cancer, and ischemic heart disease have been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309 (e).  Under 38 C.F.R. § 3.307 (a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Here, however, the Veteran's service personnel records clearly indicate he never served in Vietnam. Rather, the Veteran served in Korea from April 1967 to May 1968 as a light truck driver with Company B, 7th Supply and Transport Battalion, 7th Infantry Division.  
  
Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv).  The Department of Defense provided a list of units that have been recognized as having served in areas along the Korean DMZ. 

Here, although the Veteran served in Korea and his service is within the relevant time period, his unit of service does not coincide with any of the Department of Defense's listed units and time periods recognized as having been exposed to Agent Orange.  

The RO issued a Formal Finding on the Unavailability of Information to Verify Exposure to Herbicides in May 2012 which noted that the Veteran was stationed at Camp Casey, but that following a Defense Personnel Records Information Retrieval System (DPRIS) request, the response found that the "history does not document any specific duties performed by" the Veteran's battalion along the DMZ.  Moreover, further inquiry conducted by the RO resulted in a negative response Joint Services Records Research Center which noted, 

We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate any unit records submitted by the 7th Supply & Transport Battalion (7th S&T Bn) for 1968.  Therefore we researched the 1968 US Army Station List which documents that the 7th S&T Bn was located at Camp Casey, South Korea.  We also reviewed the 7th Infantry Division Operational Report ???  Lessons Learned for the period ending April 30, 1968, and the 1968 8th US Army Chronology.  The records do not document unit members assigned to the 7th S & T Bn made trips to Ascom Depot or delivered supplies to outlying posts to the 7th Infantry Division or 2nd Infantry Division.  In addition, the records do not document personnel assigned to the 7th S&T Bn handling or being exposed to any Agent Orange barrels.  Furthermore, the records do not document the use, storage, spraying or transportation of herbicides to include Agent Orange.  Lastly, the records do not document any specific duties performed by the unit members along the Demilitarized Zone. 

The Board notes that the Veteran has submitted a March 1999 Board Decision which granted entitlement to service connection for Hodgkin's disease or non-Hodgkin's lymphoma claimed as resulting from exposure to herbicides in Korea.  In the Decision, the Board found that the Veteran was stationed at Camp Casey, near the demilitarized zone (DMZ) between North Korea and South Korea in 1968 and 1969 and that official records confirmed that herbicide agents were sprayed in South Korea from the Civilian Control Line to the southern boundary of the DMZ during 1968 and 1969.

The Board has considered the referenced previous Board decision, but notes that such decisions are not precedential and are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Accordingly, this evidence, which may contain similar facts but is not specific to the Veteran's case, is of little probative value.  The Board finds the evidence gathered by official government sources to be more probative.  VA has set regulations and procedures in place to determine whether a veteran who served between April 1, 1968 and August 31, 1971, in units determined by DoD to have been in or near the Korean DMZ, should be presumed to have been exposed to herbicides.  Again, the AOJ conducted the appropriate search as the Veteran's unit was not among the listed units in the M21-1 MR, and the JSRRC responded after reviewing the 1968 unit history of the Veteran's specific unit. The history did not document the use, storage, spraying, or transporting of herbicides nor did it mention or document any specific duties performed by the unit members along the DMZ. The Board assigns greater probative weight to the findings from official government sources (i.e., DPRIS, JSRRC) which have considered the specific duties and locations of the unit associated with the Veteran's service in determining that he was not in a location that was determined to have been exposed to herbicides.  As such, service connection is not warranted under 38 C.F.R. §§ 3.307 (a)(6)(iv) and 3.309(e).  

When a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  In this case, the evidence of record does not contain any objective evidence of actual Agent Orange herbicide exposure.  As noted above, Joint Services Records Research Center could not confirm exposure to Agent Orange herbicides and, as noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to diabetes.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran has been diagnosed as having diabetes mellitus; enlarged prostate; skin conditions (folliculitis on the chin, seborrheic keratosis on the right scalp by the ear, actinic keratosis (left cheek, right forehead, right perineum, gluteal fold, right wrist, right inner ankle), benign neoplasm of the left leg, benign fibroepithelial polyps and a fragment of dermal nevus, clinically skin tags bilateral thighs and perineum); a neurological condition of the upper extremities (originally thought to be peripheral neuropathy but noted to be mainly carpal tunnel and cervical radiculopathy C5/C6 nerve roots); fibromyalgia; coronary atherosclerosis; obstructive sleep apnea; and cervical spine degenerative arthritis and intervertebral disc syndrome.  As such, the Veteran clearly has current disabilities.  The remaining question, therefore, is whether there is medical evidence of a relationship between any of those current disabilities and the Veteran's active duty service.

No medical professional has ever related any of these conditions to the Veteran's military service.  

In April 2016, the Veteran underwent VA sleep apnea and cervical spine examinations.  With respect to sleep apnea, the Veteran reported that his wife had long noted that he snored, that he had there had been observed breathing pauses during sleep, and that he had been diagnosed as having sleep apnea about 15 years prior.  After a review of the file and examination of the Veteran, the examiner stated,

A recent sleep study demonstated mild [obstructive sleep apnea], with mild oxygen desaturation.  The Veteran has noted difficulty sleeping and insomnia for many years due to his [low back pain].  [Obstructive sleep apnea] is caused by the collapse of the postpharyngeal soft tissue, thus obstruction the passage of air.  Since the Veteran's sleep study noted only a mild obstruction, it is less likely as not this condition originated during his military service.

With respect to cervical spine disorders, the examiner indicated that the Veteran first noted neck pain about 20 years prior, and that he believed his cervical spine condition stemmed from his altered gait.  There is constant steady pain rated at 5 on a 10 point pain scale.  Radiating pain extends to the shoulder, bilaterally.  The Veteran also notes tingling that extends down both arms.  

After a review of the file and examination of the Veteran, the examiner stated, 

Exam notes markedly limited ROM, with tenderness from C3 to C7.  It must be noted the cervical spine represents a distinct and separate segment of the spinal column when compared to the lumbar spine.  The Veteran did not report neck symptoms until nearly 30 years after his service related truck accident.  The MRI findings of degenerative disc disease and osteophyte formation are more aligned with a natural progression of the aging process.  A nexus is not established.  Therefore, it is less likely as not that the Veteran has a diagnosis of a neck condition that incurred in or has been caused by an in-service event, injury or illness.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of any of these problems until a number of years after service.  

Thus, the record is absent evidence during service of diabetes mellitus, a prostate condition, a skin condition, a neurological condition of the upper extremities, fibromyalgia, a heart condition, obstructive sleep apnea, and a cervical spine condition; evidence of diabetes mellitus, a neurological condition of the upper extremities, heart disease, and cervical spine arthritis within a year following service; evidence of continuity of symptomatology; and medical evidence of a nexus between the Veteran's active duty service and currently diagnosed disorders. 

The Board must also consider the Veteran's own opinion that he has diabetes mellitus, a prostate condition, a skin condition, a neurological condition of the upper extremities, fibromyalgia, a heart condition, obstructive sleep apnea, and a cervical spine condition that are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a chronic neurological disability of the bilateral upper extremities, to include as due to herbicide exposure, is denied.

Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure, is denied.

Entitlement to service connection to ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a cervical spine disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


